 

Exhibit 10.83
 
THIS SECURITY AND ANY SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY, ANY
SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THIS SECURITY NOR ANY INTEREST
OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF TIVO INC. THAT IT WILL NOT OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE
DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF
OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE, IF ANY, AS MAY
BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:
(A) TO TIVO INC. OR ANY SUBSIDIARY THEREOF; OR
 
(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR
 
(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR
 
(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (D) ABOVE,
THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH
LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED
IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE
WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION
IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR

 

--------------------------------------------------------------------------------

 

TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR'S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTIONS 2.15 AND 2.16 OF THE INDENTURE.
 

 

--------------------------------------------------------------------------------

 

 
TIVO INC.
Certificate No. 001
4.00% Convertible Senior Notes due 2016 (the “Securities”)
CUSIP No. 888706 AD0
TiVo Inc., a Delaware corporation (the “Company,” which term includes any
successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received, hereby promises to pay to Cede & Co., or
its registered assigns, the principal amount of ONE HUNDRED FIFTY MILLION
dollars ($150,000,000), or such principal amount as shall be reflected in the
books and records of the Trustee and the Depositary, on March 15, 2016, and to
pay interest thereon, as provided on the reverse hereof, until the principal and
any unpaid and accrued interest are paid or duly provided for.
Interest Payment Dates: March 15 and September 15, with the first payment to be
made on September 15, 2011.
Regular Record Dates: March 1 and September 1.
The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, TiVo Inc. has caused this instrument to be duly signed.
TIVO INC.
 
 
 
By:
/s/ Anna Brunelle
 
 
 
Anna Brunelle
 
 
 
Chief Financial Officer
Dated: March 10, 2011
 
 
 

 
 
TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Securities referred to
in the within-mentioned Indenture.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
By: /s/ Maddy Hall
 
 
 
Authorized Signatory
 
 
 
 
 
 
 
Dated: March 10, 2011
 
 
 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------
[REVERSE OF SECURITY]
TIVO INC.
4.00% Convertible Senior Notes due 2016
1.Interest. TiVo Inc., a Delaware corporation (the “Company”), promises to pay
interest on the principal amount of this Security at the rate per annum shown
above. The Company will pay interest, payable semi-annually in arrears, on March
15 and September 15 of each year, with the first payment to be made on September
15, 2011. Interest on the Securities will accrue on the principal amount from,
and including, the most recent date to which interest has been paid or provided
for or, if no interest has been paid, from, and including, March 10, 2011, in
each case to, but excluding, the next Interest Payment Date or the Maturity
Date, as the case may be. Interest will be computed on the basis of a 360-day
year of twelve 30-day months. The Company shall pay, in cash, interest on any
overdue amount (including, to the extent permitted by applicable law, overdue
interest) at the rate borne by the Securities. In certain circumstances,
Additional Interest will be payable in accordance with Section 4.09(a) and
Section 6.02(b) of the Indenture and any reference to “interest” shall be deemed
to include any such Additional Interest.
2.Maturity. The Securities will mature on March 15, 2016.
3.Method of Payment. Except as provided in the Indenture (as defined below), the
Company will pay interest on the Securities to the Persons who are Holders of
record of Securities at 5:00 p.m., New York City time, on the Regular Record
Date set forth on the face of this Security immediately preceding the applicable
Interest Payment Date. Holders must surrender Securities to a Paying Agent to
collect the principal amount plus, if applicable, accrued and unpaid interest,
if any, or the Fundamental Change Repurchase Price, payable as herein provided
on the Maturity Date or Fundamental Change Repurchase Date, as applicable.
4.Paying Agent, Registrar, Conversion Agent. Initially, Wells Fargo Bank,
National Association (the “Trustee”) will act as Paying Agent, Registrar and
Conversion Agent. The Company may change any Paying Agent, Registrar or
Conversion Agent without prior notice.
5.Indenture. The Company issued the Securities under an Indenture dated as of
March 10, 2011 (the “Indenture”) between the Company and the Trustee. The
Securities are subject to all terms set forth in the Indenture, and Holders are
referred to the Indenture for a statement of such terms. The Securities are
unsecured senior obligations of the Company limited to $150,000,000 aggregate
principal amount plus up to an additional $22,500,000 aggregate principal amount
pursuant to the Initial Purchaser's option to purchase additional Securities, as
provided in the Purchase Agreement, except as otherwise provided in the
Indenture (and except for Securities issued in substitution for destroyed, lost
or stolen Securities). Terms used herein without definition and which are
defined in the Indenture have the meanings assigned to them in the Indenture. In
the event of any inconsistency between the terms of this Security and the terms
of the Indenture, the terms of the Indenture shall control.
6.No Redemption. The Securities are not redeemable at the option of the Company
prior to the Maturity Date, no sinking fund is provided for the Securities and
the Securities will not be subject to defeasance.
7.Repurchase at Option of Holder Upon a Fundamental Change. Subject to the terms
and conditions of the Indenture, in the event of a Fundamental Change, each
Holder of the Securities shall have the right, at the Holder's option, to
require the Company to repurchase such Holder's Securities including any portion
thereof which is $1,000 in principal amount or any integral multiple thereof on
the Fundamental Change Repurchase Date at a price payable in cash equal to the
Fundamental Change Repurchase Price.
8.Conversion. The Securities shall be convertible into shares of Common Stock in
accordance with Article 10 of the Indenture. To convert a Security, a Holder
must satisfy the requirements of Section 10.02(a) of the Indenture. A Holder may
convert a portion of a Security if the portion is $1,000 principal amount or an
integral multiple of $1,000 principal amount.
Upon conversion of a Security, the Holder thereof shall be entitled to receive
the shares of Common Stock payable upon conversion in accordance with Article 10
of the Indenture, at the Conversion Rate specified in the Indenture, as adjusted
from time to time as provided in the Indenture.
9.Denominations, Transfer, Exchange. The Securities are in registered form,
without

 

--------------------------------------------------------------------------------

 

coupons, in denominations of $1,000 principal amount and integral multiples of
$1,000 principal amount. The transfer of Securities may be registered and
Securities may be exchanged as provided in the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents. No service charge shall be made for any such registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge that may be imposed in
connection with certain transfers or exchanges as set forth in the Indenture.
The Company or the Trustee, as the case may be, shall not be required to
register the transfer of or exchange any Security for which a Repurchase Notice
has been delivered, and not withdrawn, in accordance with the Indenture, except
the unrepurchased portion of Securities being repurchased in part.
10.Persons Deemed Owners. The registered Holder of a Security will be treated as
its owner for all purposes. Only registered Holders of Securities shall have the
rights under the Indenture.
11.Amendments, Supplements and Waivers. The Indenture contains provisions
permitting the Company and the Trustee in certain circumstances, without the
consent of the Holders of the Securities, and in certain other circumstances,
with the consent of the Holders of at least a majority in aggregate principal
amount of the outstanding Securities, to amend or supplement the Indenture or
the Securities.
12.Defaults and Remedies. Subject to certain exceptions, if an Event of Default
occurs and is continuing, the Trustee by notice to the Company or the Holders of
at least 25% in principal amount of the Securities then outstanding by notice to
the Company and the Trustee may declare the principal of, and any accrued and
unpaid interest on, all Securities to be due and payable immediately. If any of
certain bankruptcy or insolvency-related Events of Default occurs and is
continuing, the principal of, and accrued and unpaid interest on, all the
Securities shall automatically become and be immediately due and payable without
any declaration or other act on the part of the Trustee or any Holder. Subject
to certain exceptions, the Holders of a majority in aggregate principal amount
of the Securities then outstanding by written notice to the Trustee may rescind
or annul an acceleration and its consequences if certain conditions specified in
the Indenture are satisfied.
13.Trustee Dealings with the Company. The Trustee under the Indenture, or any
banking institution serving as successor Trustee thereunder, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for, the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not Trustee.
14.Authentication. This Security shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent in accordance with
the Indenture.
15.Abbreviations. Customary abbreviations may be used in the name of a Holder or
an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entirety), JT TEN (= joint tenants with right of survivorship and not as tenants
in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to Minors Act).
THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:
TiVo Inc.
2160 Gold Street, P.O. Box 2160
Alviso, CA 95002
Attn: General Counsel

 

--------------------------------------------------------------------------------

 

 
ATTACHMENT 1
FORM OF ASSIGNMENT
I or we assign to
PLEASE INSERT SOCIAL SECURITY OR|
OTHER IDENTIFYING NUMBER
 
 

                                            
(please print or type name and
address)                                            
    
 
 

                                            
 
the within Security and all rights thereunder, and hereby irrevocably constitute
and appoint                                         
 
 

 
Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises.
 
Dated:
 
 
 
 
 
 
NOTICE: The signature on this assignment must correspond with the name as it
appears upon the face of the within Security in every particular without
alteration or enlargement or any change whatsoever and be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Registrar.

 
 
Signature Guarantee:
 
 
 
 
 

 
 
In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:
[Check One]
(1) ____    to TiVo Inc. or any Subsidiary thereof; or
(2) ____    pursuant to a registration statement which has become effective
under the Securities Act of 1933, as amended (the “Securities Act”); or
(3) ____    to a Qualified Institutional Buyer in compliance with Rule 144A
under the Securities Act; or
(4) ____    pursuant to an exemption from registration provided by Rule 144
under the Securities Act (if available)

 

--------------------------------------------------------------------------------

 

or any other available exemption from the registration requirements of the
Securities Act.
Unless one of the items (1) through (4) is checked, the Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if item
(4) is checked, the Company, the transfer agent or the Registrar may require,
prior to registering any such transfer of the Securities, in their sole
discretion, such written legal opinions, certifications and other evidence as
the Registrar or the Company have reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended. If item (3) is checked, the purchaser must complete the certification
below.
If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.
 
Dated:
 
Signed:
 
 
 
 
(Sign exactly as name appears on the other side of this Security)

 
 
Signature Guarantee:
 
 
 
 
 

 
TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED
The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A and acknowledges that the
transferor is relying upon the undersigned's foregoing representations in order
to claim the exemption from registration provided by Rule 144A.
 
Dated:
 
Signed:
 
 
 
 
NOTICE: To be executed by an executive officer

 
 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 2
FORM OF CONVERSION NOTICE
To convert this Security in accordance with the Indenture, check the box: o
To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):
$______________
If you want the stock certificate representing the Common Stock issuable upon
conversion made out in another person's name, fill in the form below:
 
(Insert other person's soc. sec. or tax I.D. no.)

                            
 
 
 
(Print or type other person's name, address and zip code)

Date:
 
Signature(s):
 
 
 
 
 
 
 
 
(Sign exactly as your name(s) appear(s) on the
other side of this Security)

 
 
Signature(s) guaranteed
 
 
by:
 
 
 
 
(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
ATTACHMENT 3
FORM OF REPURCHASE NOTICE
Certificate No. of Security:____________________
If you want to elect to have this Security purchased by the Company pursuant to
Section 3.02 of the Indenture, check the box: o
If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.02 of the Indenture, state the principal amount to be so
purchased by the Company:
$ _____________________
(in an integral multiple of $1,000)
 
 
Date:
 
Signature(s):
 
 
 
 
 
 
 
 
(Sign exactly as your name(s) appear(s) on the
other side of this Security)

 
 
Signature(s) guaranteed
 
 
by:
 
 
 
 
(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 
 

 